   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 1 of 24 PageID #:207




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SHANEISE N. SANDERS,                              )
                                                  )
                                                  )
       Plaintiff,                                 )      19-cv-04656
                                                  )
       v.                                         )      Judge Edmond E. Chang
                                                  )
CHICAGO TRANSIT AUTHORITY,                        )
                                                  )
       Defendant.                                 )

                          MEMORANDUM OPINION AND ORDER

       Shaneise Sanders brings this employment discrimination suit against her

former employer, the Chicago Transit Authority. R. 16, Am. Compl. ¶¶ 1,6.1 In the

Amended Complaint, Sanders alleges that she was harassed by coworkers and

supervisors because of her sex and that she was the victim of unwelcome sexual

advances from a supervisor. Id. ¶¶ 77(a)-(b). Sanders also claims that she was

retaliated against for complaining about the discrimination.2 Id. ¶ 93. In addition to

those discrimination claims, which she brings under Title VII, Sanders also brings a

Monell claim under 42 U.S.C. § 1983 and a state law claim for intentional infliction

of emotional distress. Id. ¶ 1. The CTA has moved to dismiss all claims. R. 24, Mot.

Dismiss ¶¶ 5-10. Also, the CTA has moved to strike the request for punitive damages.


       1This Court has subject matter jurisdiction over the federal claims in this case under
28 U.S.C. § 1331 and supplemental jurisdiction over the state-law claim under 28 U.S.C. §
1367. Citations to the record are noted as “R.” followed by the docket number and the page
or paragraph number.
       2Sanders has alleged “Retaliatory Discharge” in the Amended Complaint but did not

specify what statute she is proceeding under. Am. Compl. ¶¶ 92-96. The Court assumes for
the purposes of this motion that she is pursuing a Title VII retaliation claim.
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 2 of 24 PageID #:208




Id. ¶ 13. For the reasons explained below, the CTA’s motion to dismiss is granted in

part and denied in part, and the request to strike the punitive damages is granted.

                                   I. Background

      For purposes of this motion, the Court accepts as true the allegations in the

Amended Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Between April 2018

and April 2019, Sanders worked as a part-time Customer Service Assistant for the

CTA. Am. Compl. ¶¶ 4, 68. She started having trouble with her coworkers

immediately after starting the job. Id. ¶¶ 9-11. For instance, the first time that

Sanders met one of her coworkers, Tamara Irby, Irby remarked that she had heard

that Sanders was educated and acted “proper, like she was a white female.” Id. ¶ 11.

Then, in June 2018, Sanders and Irby got into an argument that escalated into Irby

snatching a phone from Sanders and threatening to harm her. Id. ¶ 10. Sanders called

both her supervisor and the police to report the incident. Id. When Sanders’s

manager, Ashley Cooper, arrived on the scene, Cooper convinced Sanders to let the

CTA handle it instead of the police. Id.

      Later that month, Sanders met with her supervisors and a union

representative to discuss the altercation with Irby. Am. Compl. ¶¶ 12-13. During the

meeting, Sanders raised concerns about not feeling protected at work. Id. It was right

after this June 2018 meeting that Sanders first met Anthony Winston, a senior

manager at the CTA. Id. ¶¶ 16-17. Sanders was standing outside the office, visibly

upset, when Winston approached her and suggested they “hang out, have a drink and

talk.” Id. ¶¶ 14-15, 21. Over the course of the next two months, Winston made several



                                           2
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 3 of 24 PageID #:209




attempts to meet up with Sanders both in public and at his home. Id. ¶¶ 21, 27, 29-

30. Sanders also alleges that Winston’s communications with her were inappropriate

because he asked her to “send [him] a pic for [his] screen saver,” and told her on one

occasion that he was “thinking of [her].” Id. ¶¶ 24, 26. Sanders alleges that she “heard

a lot of talk among co-workers that sexual harassment was rampant in the CTA

environment,” and she learned from a union representative that Winston had at least

one other allegation of sexual harassment against him. Id. ¶¶ 14, 61.

      Sanders refused all of Winston’s advances and requests to meet up. Am. Compl.

¶¶ 25, 31-32. Afterwards, Winston’s demeanor towards her changed. Id. ¶¶ 40-43. He

was abrupt and rude when Sanders needed his help, and Sanders experienced an

increase in bullying behavior from her coworkers and supervisors who were friends

with Winston—namely, her coworkers Irby and Nakia Crawford, as well as Sanders’s

manager Richard Porter. Id. ¶¶ 43, 48-50. Specifically, Sanders alleges that she

experienced “frequent hostile stares” from Porter. Id. ¶ 50.

      In September 2018, Sanders complained about the bullying behavior to the

CTA’s Equal Employment Opportunity Unit. Am. Compl. ¶ 55. The very next day,

she “again raised the harassment she was experiencing from some co-workers and

the unsolicited advances by Mr. Winston,” this time to a CTA manager and her union

representative. Id. ¶ 57. Despite these complaints, Sanders alleges that no action was

taken by the CTA to address any of the bullying behavior or unwelcome sexual

advances. Id. ¶¶ 56, 64. Finally, in December 2018, Crawford yelled at Sanders and

punched her at work. Id. ¶ 62. The next day, Sanders did not go in to work because



                                           3
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 4 of 24 PageID #:210




she felt depressed. Id. ¶ 64. When she sought both medical leave and another form of

leave, both were denied. Id. ¶¶ 66-67.

      In April 2019, Sanders brought a charge of discrimination to the Equal

Employment Opportunity Commission, alleging harassment, sexual harassment, and

retaliation. Am. Compl. ¶ 7; R. 16-1, Exh. A, April 2019 EEOC Charge. Sanders

received a right to sue notice from the EEOC a couple weeks later. R. 16-1, Exh. B.

In the same month that Sanders brought her charge and received notice of her right

to sue, Sanders was fired from the CTA. Am. Compl. ¶ 68. Her dismissal letter stated

that her discharge was based on a determination that she was absent without leave,

but Sanders contends that she did not receive any sort of progressive discipline (as

in, less drastic forms of discipline than discharge), even though that was supposed to

be the CTA’s policy. Id. ¶¶ 68, 70. In June 2019, Sanders filed another EEOC charge

of discrimination, in which she alleged that she was discharged after filing the first

EEOC charge and that she believed she was retaliated against for engaging in

protected activity. R. 16-1, Exh. C, June 2019 EEOC Charge.

      Now, Sanders alleges in this lawsuit that she was subjected to sexual

harassment by coworkers and managers, and retaliation for reporting the

harassment, all of which are prohibited under Title VII. Am. Compl. ¶¶ 77(a)-(b), 93.

Sanders also brings a Monell claim under 42 U.S.C. § 1983 against the CTA, arguing

that the CTA maintained a customary practice of condoning sexual harassment. Id.

¶ 90. Finally, Sanders brings a claim for intentional infliction of emotional distress




                                          4
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 5 of 24 PageID #:211




under Illinois common law, alleging that the CTA’s failure to address the harassment

caused her emotional harm. Id. ¶¶ 98-99.

                                II. Standard of Review

       A complaint generally need only include “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This short

and plain statement must “give the defendant fair notice of what the … claim is and

the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(cleaned up). 3 The Seventh Circuit has explained that this rule “reflects a liberal

notice pleading regime, which is intended to ‘focus litigation on the merits of a claim’

rather than on technicalities that might keep plaintiffs out of court.” Brooks v. Ross,

578 F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506,

514 (2002)).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (cleaned up). These allegations

“must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. The allegations that are entitled to the assumption of truth are those

that are factual, rather than mere legal conclusions. Iqbal, 556 U.S. at 678-79.



       3This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              5
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 6 of 24 PageID #:212




                                    III. Analysis

                                 A. Title VII Claims

      The Title VII claims are up first. Specifically, Sanders alleges that her

coworkers and managers sexually harassed her, and that supervisor Anthony

Winston made unwelcome sexual advances. Am. Compl. ¶ 77(b). Separately, she

alleges that she experienced a hostile work environment because of her sex. Id. ¶

77(a). And finally, she alleges that the CTA retaliated against her when she brought

her concerns to the CTA and later to the EEOC. Id. ¶ 93. The CTA has moved to

dismiss all three claims. The Court addresses each of CTA’s arguments in turn.

                         1. Unwelcome Sexual Advances

      The CTA initially moved to dismiss the unwelcome-advances claim, which was

based on the alleged advances from her supervisor, Winston. Mot. Dismiss ¶ 6. As

explained at the November 6, 2019 status hearing, though, the unwelcome sexual

advances claim is sufficiently well pled. R. 28. During that status hearing, the Court

explained that, viewing the facts in Sanders’s favor, the allegations against Winston

clearly state a claim for unwelcome advances. So that claim survives the CTA’s

motion to dismiss. Id.

                 2. Hostile Work Environment Because of Sex

      Next, the CTA moves to dismiss the hostile work environment claim, arguing

that Sanders has not adequately pled that the alleged harassment happened because

of her sex. Mot. Dismiss. ¶ 5. To state this type of claim, a plaintiff must allege that

(1) she was subject to unwelcome harassment; (2) the harassment was based on

membership in a protected class; (3) the harassment was severe or pervasive so as to

                                           6
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 7 of 24 PageID #:213




alter the conditions of employment and create a hostile or abusive working

environment; and (4) there is a basis for employer liability. Huri v. Office of the Chief

Judge of the Circuit Court of Cook Cty., 804 F.3d 826, 833-834 (7th Cir. 2015). Here,

the CTA takes issue with the second element, arguing that Sanders has not alleged

a connection between the harassment and her sex. R. 25, Def.’s Br. at 4; see Am.

Compl. ¶ 11. The CTA also argues that by failing to adequately address this argument

in her response brief, Sanders has waived any response to the argument. R. 31, Def.’s

Reply Br. at 5-6. For the reasons explained below, the Court agrees that Sanders has

not adequately pleaded that the alleged work-environment harassment was because

of her sex.

      This is despite the principle that the pleading standards for Title VII claims

are “undemanding” and allegations of discriminatory motivation do not need to be all

that specific to survive a motion to dismiss. See Tate v. SCR Med. Transp., 809 F.3d

343, 346 (7th Cir. 2015). For a harassment claim to be plausible, there needs to be

some discernable connection to the protected class. Title VII is not a “general civility

code” meant to remedy all workplace conflicts, but only those conflicts that are

motivated by discrimination. Smith v. Ill. Dep’t of Transp., 936 F.3d 554, 561 (7th

Cir. 2019).

      Here, Sanders alleges that she was subjected to the following mistreatment:

(1) her coworker Irby’s comment that Sanders was educated and acted “proper, like

she was a white female,” Am. Compl. ¶ 11; (2) Irby’s threat to harm her, id. ¶ 10; (3)

an increase in bullying behavior from employees who were friends with Winston after



                                           7
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 8 of 24 PageID #:214




Sanders refused his advances (though Sanders does not specify what that behavior

was), id. ¶ 49; (4) hostile stares from her manager Richard Porter, id. ¶ 50; and (5)

being yelled at and punched by her coworker Nakia Crawford, id. ¶ 62.4

      No doubt, if true, the alleged misconduct by her coworkers and supervisors is

troubling, to say the least. But even an expansive reading of the Amended Complaint

does not plausibly allege that the mistreatment happened because of Sanders’s

gender. The allegation that comes the closest is Irby’s remark about Sanders being

educated and acting “proper, like she was a white female.” Am. Compl. ¶ 11. This

remark does contain the word “female,” but it ultimately does not suggest that Irby

mistreated Sanders because she is a woman, nor would that remark standing alone

qualify as severe or pervasive harassment. Irby’s behavior appears to be the sort of

personality conflict that Title VII does not protect against. See Smith, 936 F.3d 554,

560-61; Zayas v. Rockford Mem’l Hosp., 740 F.3d 1154, 1159 (7th Cir. 2014).

      Given the sequence in which Sanders presents her facts, it appears as though

Sanders is alleging that the behavior of Crawford, Porter, and other friends of

Winston was in retaliation for Sanders’s complaints about Winston’s unwelcome

sexual advances. See Am. Compl. ¶¶ 32-62. The Court will address that aspect of the

alleged behavior in the next section. On the hostile work environment claim, though,




      4 Sanders   does not distinguish which factual allegations support her hostile work
environment claim and instead incorporates all paragraphs containing factual information
at the beginning of her Title VII count. Am. Compl. ¶ 71. The Court has gathered all the
factual allegations, excluding the allegations on unwelcome advances, that might support a
hostile work environment claim.
                                            8
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 9 of 24 PageID #:215




the allegations about Crawford and Porter also fail to make any connection between

the alleged misconduct and Sanders’s sex.

      In any event, Sanders makes zero attempt in her response brief to rebut the

CTA’s argument that the Amended Complaint does not connect the alleged

harassment to Sanders’ sex. See R. 29, Pl.’s Resp. Br. at 3; Alito v. Town of Lisbon,

651 F.3d 715, 721 (7th Cir. 2011). What the Court analyzed just earlier was not

presented by Sanders in her response brief. Instead, the response brief only says that

“this court has construed as being ‘hostile’ what a reasonable person would view as

hostile and what a [p]laintiff sees as abusive.” Pl.’s Resp. Br. at 3. Sure, this is an

accurate statement of the law on whether the harassment was so severe or pervasive

that it altered the conditions of employment and create a hostile work environment.

But that passes the CTA’s argument like a ship in the night; the CTA argued that

Sanders had not adequately alleged that the harassment she experienced at the

hands of Irby, Crawford, and Porter was because of her sex. Absent a response to that

argument, and in light of the analysis described above, the hostile work environment

claim is dismissed. This dismissal is with prejudice given that the complaint has

already been amended and given the failure to respond to the CTA’s argument (so the

Court has no reason to think that Sanders has more allegations to offer on this claim).

                                    3. Retaliation

      The CTA also moves to dismiss Sanders’s retaliation claim. Mot. Dismiss. ¶ 9.

As mentioned earlier, Sanders does not specify the statute under which she is

bringing the retaliation claim, but Title VII is the sensible choice. In order to state a

claim for retaliation under that statute, Sanders must allege that she (1) engaged in
                                           9
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 10 of 24 PageID #:216




a protected activity and (2) was subjected to retaliation as a result of engaging in that

activity. Huri, 804 F.3d at 833. For the reasons explained below, Sanders states a

plausible retaliation claim.

      To start, Sanders alleges that she was fired for making a complaint to the

EEOC. Am. Compl. ¶¶ 92-96. Indeed, the Amended Complaint refers to this claim as

“Retaliatory Discharge,” and within the count, Sanders refers to her exercise of the

“right to file the charges of harassment and sexual harassment,” thus drawing a

connection between her harassment complaints and her firing. Id. ¶ 93. It is “beyond

dispute” that filing EEOC charges and internal complaints regarding sexual

harassment counts as protected activity for Title VII retaliation purposes. Huri, 804

F.3d at 833; see also Nischan v. Stratosphere Quality, LLC, 865 F.3d 922, 933 (7th

Cir. 2017). The timing matches up, too. In the April 2019 EEOC charge, Sanders

alleged that she was subjected to sexual harassment. Sanders was fired soon after—

later that month—and alleges that the CTA did not follow its progressive discipline

policy when firing her and that Winston, whose advances she rejected, was motivated

to have her fired. Am. Compl. ¶¶ 68-70. The timing and circumstances, as Sanders

alleges them, make it plausible that the filing of the April 2019 EEOC complaint was

the real reason for the termination. See Hatcher v. Bd. of Trs. of S. Ill., 829 F.3d 531,

537-38 (7th Cir. 2016), overruled on other grounds by Ortiz v. Werner Enters., Inc.,

834 F.3d 760, 765 (7th Cir. 2016).

      Backing up in time from the discharge itself, Sanders alleges another set of

retaliatory conduct that she suffered. For retaliation claims, an “adverse employment



                                           10
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 11 of 24 PageID #:217




action simply means an employer’s action that would dissuade a reasonable worker

from participating in protected activity.” Huri, 804 F.3d at 833. In other words,

anything that would deter a reasonable person from participating in protected

activity is considered an adverse employment action for purposes of a retaliation

claim. And here, reading the Amended Complaint in Sanders’s favor, there is a second

plausible retaliation story: that Sanders reported Winston’s unwelcome advances to

the CTA and then, in retaliation, coworkers and managers who were friends with

Winston targeted her to be bullied. Specifically, Sanders alleges that, in September

2018, she made an internal complaint about Winston’s unwelcome advances to a CTA

manager as well as to her union representative. Am. Compl. ¶ 57. Then, in December

2018, she was verbally and physically assaulted by Crawford, who was allegedly

friends with Winston. Id. ¶ 62. So at the very least, Sanders has alleged a plausible

story that Crawford retaliated against her for lodging an internal complaint against

Winston; making an internal complaint is a protected activity, and verbal and

physical assault would certainly dissuade a reasonable person from making such a

complain. Indeed, in the April 2019 EEOC charge (which, remember, was even before

she got fired), Sanders alleged that she complained to the CTA, was subjected to

harassment after complaining, and was retaliated against for engaging in protected

activity. April 2019 EEOC Charge. So here, too, she has stated a plausible retaliation

claim. Huri, 804 F.3d at 833.

      One final note on the retaliation claim. In addition to the December 2018

assault by Crawford, Sanders also alleges more generally that she was subjected to



                                         11
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 12 of 24 PageID #:218




an increase in bullying behavior from Crawford, as well as hostile stares from Porter.

Am. Compl ¶¶ 49-50. She alleges that this behavior occurred after she rejected

Winston’s unwelcome advances and perceived a shift in Winston’s demeanor toward

her in August 2018. Id. ¶¶48-49. But beyond that, the timing gets fuzzy. Specifically,

the Amended Complaint is far from clear about when Sanders first reported Winston’s

behavior to the CTA (which is the relevant inquiry) and also when the “increased”

bullying and hostile stares started happening. Id. ¶¶49-50. As mentioned above, she

does clearly allege that she had reported the unwelcome advances to a CTA manager

and her union representative in September 2018. Id. ¶ 57. So, if the bullying and

hostile stares happened after that September 2018 meeting, then those behaviors can

also be encompassed in her retaliation claim based on her internal complaints about

Winston’s unwelcome advances. On the other hand, if it turns out that the bullying

and hostile stares occurred before her September 2018 meeting, then they cannot be

part of the retaliation claim. The exception, of course, is if September 2018 was not

the first time she complained about unwelcome advances, and that the bullying and

hostile stares in fact occurred after her initial report. There is at least some

suggestion that that might be the case; Sanders alleges that at the September 2018

meeting, she “again raised … the unsolicited advances by Mr. Winston.” Id. ¶ 57

(emphasis added). Her use of the word “again” suggests that she had also complained

about the unwelcome advances before that September 2018 meeting. Of course, if it

turns out in discovery that the behavior of Crawford and Porter was in response to

something else—in other words, if the bullying and hostile stares occurred before she



                                         12
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 13 of 24 PageID #:219




first made any complaint about the unwelcome advances to the CTA—then this would

cease to be the basis for a plausible retaliation claim.

       In any event, as explained above, Sanders has sufficiently stated a claim for

retaliation in the form of the firing, as well as the verbal and physical assault by her

coworker and other mistreatment after she lodged an internal complaint with the

CTA about Winston’s unwelcome advances. The retaliation claim will move forward.

                              4. Disparate Treatment

       Finally, although Sanders does not expressly plead a disparate treatment

claim, it bears mentioning that any claim like that would also fail on these

allegations. To state a claim for disparate treatment, a plaintiff “must allege that an

employer took job-related action against [her] which was motivated by intentional

discrimination.” Alamo v. Bliss, 864 F.3d 541, 552 (7th Cir. 2017). Here, in general

support of her Title VII claims, Sanders alleges that she is an African-American

woman, which entitles her to protection under Title VII for both her race and sex.

Am. Compl. ¶ 74. Beyond that, Sanders does not really discuss race, and she only

discusses sex discrimination in the context of the hostile environment claim and the

retaliation claim. Nonetheless, the CTA preemptively argues that any claims of

disparate treatment on the basis of race and sex should be dismissed. Mot. Dismiss ¶

7; R. 25, Def.’s Br. at 6.

       The CTA primarily argues that if these claims are being raised, then Sanders

has failed to exhaust her administrative remedies because (1) neither of the EEOC

charges mentions Sanders’s race at all; and (2) the EEOC charges only discuss sex in

the context of harassment and sexual harassment, not disparate treatment. Def.’s
                                           13
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 14 of 24 PageID #:220




Resp. Br. at 7. The Court agrees when it comes to race. To the extent that Sanders is

attempting to plead a disparate treatment claim based on race, she has failed to

exhaust her administrative remedies. In order to bring a lawsuit under Title VII, a

plaintiff must first exhaust her administrative remedies by filing a charge of

discrimination with the EEOC. 42 U.S.C. § 2000e–5(f)(1); Chaidez v. Ford Motor Co.,

937 F.3d 998, 1004 (7th Cir. 2019). A plaintiff “may bring only those claims that were

included in her EEOC charge, or that are like or reasonably related to the allegations

of the charge.” Chaidez, 937 F.3d at 1004 (cleaned up). To determine whether the

allegations are “reasonably related” to those in the EEOC charge the Court looks to

factors such as the factual relationship between the allegations and whether the

current claim reasonably could have developed from the EEOC’s investigation of the

charges before it. Sommerfield v. City of Chi., 863 F.3d 645, 648 (7th Cir. 2017).

      On the April 2019 EEOC charge form, Sanders checked just two boxes when

listing the forms of discrimination: sex and retaliation. In the section that asked for

the particulars of the discrimination, Sanders referred only to sex and retaliation:

      During my employment, I have been subjected to harassment and sexual
      harassment. I complained to Respondent. Subsequent to my complaint, I have
      been further harassed.

      I believe I have been discriminated against because of my sex, female, and in
      retaliation for engaging in protected activity … .

April 2019 EEOC Charge. The charge does not mention racial discrimination at all,

so any disparate treatment claim based on race (to the extent that one is being

alleged) fails at this stage. Same goes for any other potential claim rooted in racial

discrimination, such as hostile work environment based on race. Although the

                                          14
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 15 of 24 PageID #:221




individuals implicated by the April 2019 EEOC charge may be the same ones

implicated by the Amended Complaint, it is not fair to say that Sanders’s EEOC

charge is “reasonably related” to a racial discrimination claim. Chaidez, 937 F.3d at

1004. An investigator trying to address the EEOC charge would only reasonably

consider sex discrimination, sexual harassment, and retaliation, as those are the only

things that Sanders mentions. A primary reason for requiring administrative

exhaustion is to put the employer on notice of potential claims, and Sanders’s EEOC

charge would not provide notice of a racial discrimination claim. Id. Sanders has

failed to exhaust her administrative remedies for any racial discrimination claim she

might be making in her Amended Complaint.

      It is worth noting, however, that even if she had exhausted her administrative

remedies, the Amended Complaint as it stands would still not state a racial

discrimination claim. See Tomayo v. Blagojevich, 526 F.3d 1074, 1081 n.2 (7th Cir.

2008) (describing that the pleading requirement for a race discrimination claim, while

minimal, still requires a plaintiff to state that an adverse employment action was

taken against her because of her race). The paragraph the CTA looks to as potentially

evoking this claim—the one stating that Sanders is afforded protections under Title

VII because of her race—is ambiguous, and the only factual allegation related to

Sanders’s race is Irby’s comment that Sanders acted “proper, like she was a white

female.” See Am. Compl. ¶¶ 11, 74. Beyond that, there is no suggestion of an adverse

employment action taken because of her race. Further, Sanders fails to mention race

at all in her response to the CTA’s motion to dismiss, again effectively waiving any



                                         15
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 16 of 24 PageID #:222




racial discrimination claim by not rebutting the CTA’s argument. See Altio, 651 F.3d

at 721.5 Thus, to the extent that Sanders has tried to allege a disparate treatment

claim based on race, that claim must fail.

       As for disparate treatment based on sex, the CTA again argues that this claim

should be dismissed because Sanders failed to exhaust her administrative remedies.

Def.’s Br. at 6. This one is less clear. The April EEOC charge does generally say that

she is making a claim of “sex discrimination,” April 2019 EEOC Charge, so the Court

cannot say for sure at this point that a claim for disparate treatment on the basis of

sex would not be related to that charge on these facts. See Chaidez, 937 F.3d at 1004.

       That being said, any potential disparate treatment claim based on sex would

also fail as a substantive matter because Sanders again does not identify an adverse

employment action that was taken because of her sex. All of the adverse treatment

Sanders alleges in her Amended Complaint is connected to either the hostile work

environment claim or the retaliation claim—and as the Court explained above, the

retaliation claim will go forward because she did sufficiently allege a connection

between her termination and her EEOC complaint—but there no basis for a disparate

treatment claim here. So, to the extent that Sanders has tried to allege a disparate

treatment claim based sex, that too must fail.




       5Sanders   does use the word “race” one time in her response by stating that she “can
address any perceived deficiencies in her Section 1983 race claims by pleading more facts,”
but this appears to be a mistake because Sanders’s § 1983 claim makes no mention of
race. See Pl.’s Resp. Br. at 2; Am. Compl. ¶¶ 85-91.


                                            16
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 17 of 24 PageID #:223




                                      B. Monell Claim

       In addition to the Title VII claims, Sanders also brings a claim against the CTA

under 42 U.S.C. § 1983. Under Monell v. Department of Social Services of New York,

a municipality (or a municipal agency like the CTA) can be held liable on a § 1983

claim only “when execution of a government’s policy or custom ... inflicts the injury

that the government as an entity is responsible for under § 1983.” 436 U.S. 658, 694

(1978). To state a Monell claim against the CTA, Sanders must allege: (1) the

deprivation of an underlying substantive constitutional right; (2) the existence of an

official policy or other governmental custom; and (3) that this policy or custom was

the moving force behind the deprivation of her substantive constitutional rights.6 See

Teesdale v. City of Chi., 690 F.3d 829, 833 (7th Cir. 2012). For the reasons explained

below, Sanders has not adequately alleged the existence of a policy or custom, so the

Monell claim against CTA is dismissed with prejudice.7

       In order to adequately allege the existence of an official policy or custom,

Sanders must point to (1) an express policy that, when enforced, caused a

constitutional violation; (2) a widespread practice that, although not authorized by

written law or express municipal policy, constituted a custom or usage with the force




       6The  parties have not really briefed the “constitutional deprivation” element of the
Monell claim, but generally, “sexual harassment constitutes sex discrimination in violation
of the equal protection clause and is actionable under § 1983.” Wilson v. Cook Cty., 742 F.3d
775, 780 (7th Cir. 2014) (quoting Bohen v. City of E. Chi., Ind., 799 F.2d 1180, 1185 (7th Cir.
1986). So, for the purposes of this motion, the Court assumes that this element is met.
        7As mentioned earlier, Sanders’s response brief refers to § 1983 race claims. Pl.’s Resp.

Br. at 2. To the extent that she is asserting a Monell claim based on racial discrimination,
that too must fail because she has failed to state a policy or a practice of racial discrimination
in the Amended Complaint.
                                               17
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 18 of 24 PageID #:224




of law; or (3) a constitutional injury by a person with final policymaking authority.

McTigue v. City of Chi., 60 F.3d 381, 382-83 (7th Cir. 1995). Sanders alleges that CTA

had a widespread practice, constituting a custom, of “condoning the sexual

misconduct of its managers” despite having policies against such misconduct. Am.

Compl. ¶ 90. To support this, she refers to Winston’s misconduct towards her

specifically, id., but also alleges that Winston had at least one other allegation of

sexual misconduct against him, id. ¶ 61, and that she “heard a lot of talk among co-

workers that sexual harassment was rampant in the CTA environment,” id. ¶ 14.

      The CTA argues that the Monell claim should be dismissed because Winston’s

behavior alone cannot trigger municipal liability, and simply stating that there is a

custom beyond Winston’s behavior does not adequately allege that a custom existed.

Def.’s Br. at 8-9. Sanders responds by arguing that a heightened pleading standard

is not required for § 1983 claims, and that she has adequately alleged that sexual

harassment is prevalent across CTA’s locations. Pl.’s Resp. Br. at 2-3.

      It is certainly true that there is no absolute requirement that a Monell claim

must be supported by allegations of multiple constitutional violations in order to

survive a motion to dismiss. See e.g. White v. City of Chi., 829 F.3d 837, 844 (7th Cir.

2016). But there still must be enough factual information in the Amended Complaint

to “nudge[ ] [the] claim[ ] across the line from conceivable to plausible.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). The substantive bar for proving a municipal

custom is quite high, and that informs the Court’s determination of whether this is a

plausible claim. Id. See also Wilson v. Cook Cty., 742 F.3d 775, 780 (7th Cir. 2014)



                                            18
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 19 of 24 PageID #:225




(“Although this court has not adopted any bright-line rules for establishing what

constitutes a widespread custom or practice, it is clear that a single incident—or even

three incidents—do not suffice.”); McTigue, 60 F.3d at 382-83 (holding that

allegations of a municipal policy without any factual support are merely legal

conclusions).

      Here, Sanders has pointed to sexual misconduct on the part of one supervisor,

Winston. See Am. Compl. ¶ 90; Pl.’s Resp. Br. at 2. Moreover, Winston is not a final

policymaker, and it would be too far of a logical jump to conclude that one supervisor

being the subject of one (or perhaps more than one) allegation of sexual misconduct

translates to a widespread municipal practice of ignoring sexual misconduct claims.

Although Sanders does assert that she heard about other instances of sexual

misconduct in the CTA environment, Am. Compl. ¶ 14, that single paragraph alone

cannot carry this claim. That vague allegation sounds more like a rumor than

concrete allegations of a widespread practice that would be necessary to make this a

plausible claim. See McTigue, 60 F.3d at 383. In other words, while it may be

conceivable that the CTA had a custom of ignoring sexual harassment allegations and

the Winston incident was merely one example of it, that one example does not give

rise to a plausible inference of a municipal custom. Sanders’s allegations are much

more specific to her experience, rather than suggestive of a widespread custom. For

these reasons, the Monell claim is dismissed.

                              C. Emotional Distress

      Finally, the CTA moves to dismiss Sanders’s state law claim for intentional

infliction of emotional distress because, according to the CTA, this claim is preempted
                                          19
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 20 of 24 PageID #:226




by the Illinois Human Rights Act. Mot. Dismiss ¶ 10. Under Section 8-111(D) of the

Human Rights Act, “no court of this state shall have jurisdiction over the subject of

an alleged civil rights violation other than as set forth in this Act.” 775 ILCS 5/8-

111(D). “[T]he Act does not call for preemption in the broader sense that all claims

arising out of an employment relationship are precluded.” Richards v. U.S. Steel, 869

F.3d 557, 563 (7th Cir. 2017) (emphasis in original). Rather, when the tort claim is

“inextricably linked to a civil rights violation such that there is no independent basis

for the action apart from the Act itself” then the Court should dismiss the claim so

that it may be brought before the Illinois Human Rights Commission. Id. at 564

(quoting Maksimovic v. Tsogalis, 687 N.E.2d 21, 23 (Ill. 1997)). So, the question is

whether Sanders can state an emotional-distress claim without relying on the legal

duties created by the Human Rights Act. Id. As explained next, the answer here is

no.

      Sanders herself acknowledges that her claim is primarily founded on duties

established by the Human Rights Act. Specifically, the CTA’s duty to not

discriminate, not engage in sexual harassment, and not retaliate are all established

by the Act. 775 ILCS 5/2-102(A) (It is a civil rights violation “[f]or any employer to

refuse to hire, to segregate, to engage in harassment … or to act with respect to

recruitment, hiring, promotion, renewal of employment, selection for training or

apprenticeship, discharge, discipline, tenure or terms, privileges or conditions of

employment on the basis of unlawful discrimination.”); 775 ILCS 5/2-102(D) (It is a

civil rights violation “[f]or any employer, employee, agent of any employer,



                                          20
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 21 of 24 PageID #:227




employment agency or labor organization to engage in sexual harassment.”); 775

ILCS 5/6-101(A) (It is a civil rights violation to “retaliate against a person because

she has opposed that which she has reasonably and in good faith believes to be …

sexual harassment in employment.”).

      In the Amended Complaint, Sanders asserts that the CTA’s violation of her

right to be free from discrimination and retaliation caused her emotional harm. Am.

Compl. ¶ 98-99. And in her response brief, she reaffirms this assertion by alleging

that her emotional harm stemmed from “her refusal to comply with the demands of

Mr. Winston” and retaliation from CTA. Pl.’s Resp. Br. at 4. Also, she acknowledges

that the emotional distress claim “is a natural outgrowth of her subjection to an

intentionally hostile work environment culminating in her discharge.” Id. at 3. In

doing this, Sanders essentially concedes that all of the allegations of emotional harm

are linked to the CTA’s breach of duties created by the Human Rights Act—precisely

the type of claim that the Act preempts. See Richards, 869 F.3d at 564. For these

reasons, the emotional-distress claim is preempted by the Human Rights Act and

must be dismissed.

      And even if the emotional-distress claim were not preempted, the allegations

would still fail on the merits because they do not seem to rise to the level of “extreme

and outrageous” conduct independent of the Human Rights Act. Under Illinois

common law, an emotional distress claim (1) must be premised on misconduct that is

truly extreme and outrageous; (2) requires that the defendant intended to inflict

severe emotional distress or at least knew there was a high probability of emotional



                                          21
   Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 22 of 24 PageID #:228




distress; and (3) the misconduct, in fact, caused severe emotional distress. Feltmeier

v. Feltmeier, 798 N.E.2d 75, 80 (Ill. 2003). It is true that a determination of whether

conduct is “extreme and outrageous” is typically a question for a later stage in

litigation or for a jury. But the conduct that Sanders points to as the basis for her

emotional distress claim is simply not “so extreme as to go beyond all possible bounds

of decency and be regarded as intolerable in a civilized society.” Id. at 83.

       Here, Sanders claims that “[t]he conduct by Defendant in creating a customary

practice of violating its express policies and procedures” caused her emotional harm.

Am. Compl. ¶¶ 98-99. Separately, Sanders alleges facts about unwelcome sexual

advances from her supervisor and retaliation which she claims caused her emotional

harm. Id. ¶ 8. Accepting everything Sanders has asserted as true, as despicable as all

of that conduct is, it does not qualify as extreme and outrageous given the high hurdle

that Illinois common law sets and the general reluctance to deem workplace behavior

as extreme and outrageous. See Naeem v. McKesson Drug Co., 444 F.3d 593, 605 (7th

Cir. 2006) (“[I]f everyday job stresses resulting from discipline, personality conflicts,

job transfers or even terminations could give rise to a cause of action for intentional

infliction of emotional distress, nearly every employee would have a cause of action.”).

       Finally, it is worth mentioning that Sanders would also need to establish some

sort of vicarious liability on the part of the CTA because there is no strict liability for

the actions of employees under Illinois common law. Richards, 869 F.3d at 565.

Sanders does not address this at all, but rather reiterates the requirements for

finding an individual liable for intentional infliction of emotional distress, focusing



                                            22
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 23 of 24 PageID #:229




primarily on Winston’s unwelcome sexual advances. Pl.’s Resp. Br. at 4-5. Under

Illinois common law, however, the CTA can only be liable for Winston’s individual

misconduct if it was committed within the scope of his employment. Boston v. U.S.

Steel Corp., 816 F.3d 455, 467 (7th Cir. 2016). Sanders does not address this issue at

all. For all of these reasons, Sanders has failed to allege intentional infliction of

emotional distress, so this claim is also dismissed with prejudice.

                                D. Punitive Damages

      The CTA also asks to strike the request for punitive damages from the

Amended Complaint because Sanders cannot recover punitive damages as a matter

of law. Mot. Dismiss ¶ 13. The CTA is right. Only the Title VII claims will be moving

forward in this case, and under Title VII, a plaintiff cannot recover punitive damages

against a municipal agency such as CTA. 42 U.S.C. § 1981a(b)(1). In addition,

Sanders herself has disavowed any request for punitive damages. Pl.’s Resp. Br. at 6

(“Plaintiff does not seek punitive damages against the CTA.”). Because Sanders has

conceded that she is not seeking punitive damages, and because there would be no

legal basis to award them if she were, the motion to strike is granted.

                                   IV. Conclusion

      The CTA’s motion to dismiss is granted in part and denied in part. The claims

for unwelcome sexual advances and retaliation remain intact. But the Monell claim

is dismissed with prejudice, as are the claims for hostile environment based on sex,

disparate treatment based on race and sex, and intentional infliction of emotional

distress. The parties shall confer and file a joint status report proposing the discovery

schedule by September 17, 2020. The status hearing of September 18, 2020, is reset
                                           23
  Case: 1:19-cv-04656 Document #: 41 Filed: 09/03/20 Page 24 of 24 PageID #:230




to September 25, 2020, at 8:30 a.m., but to track the case only (no appearance is

required, and the case will not be called). Instead, the Court will set the schedule

based on the written report.


                                                   ENTERED:



                                                         s/Edmond E. Chang
                                                   Honorable Edmond E. Chang
                                                   United States District Judge

DATE: September 3, 2020




                                        24
